UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1266


XIA LIN,

                      Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                      Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 27, 2014            Decided:   June 18, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Petition granted in part and remanded; and denied in part by
unpublished per curiam opinion.


Nataliya I. Gavlin, GAVLIN & ASSOCIATES, P.C., New York, New
York, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Jennifer Paisner Williams, Senior Litigation
Counsel, Yedidy A. Cohen, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Xia Lin, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration        Appeals       (Board)       dismissing            her    appeal     from    the

Immigration        Judge’s       denial       of       her    requests       for     asylum    and

withholding        of    removal. 1           Lin      asserts       on     appeal    that     she

established eligibility for asylum and withholding of removal by

demonstrating a well-founded fear of persecution on account of

her    violation        of    China’s     family        planning       policy      due    to   the

births of her two United States citizen children, and on account

of her Christian faith.

             We have thoroughly reviewed the administrative record

and    agency      decisions      and     conclude            that    the    record      contains

“powerful contradictory evidence” to that relied on by the Board

in    determining        that     Lin     failed         to    qualify       for     asylum    and

withholding of removal based on her family planning claim.                                     See

Ai    Hua   Chen    v.       Holder,    742    F.3d          171   (4th     Cir.   2014).       We

accordingly grant the petition for review in part and remand




       1
       In her opening brief, Lin fails to raise any meaningful
challenge to the denial of her request for protection under the
Convention Against Torture (CAT). Accordingly, we conclude that
Lin has abandoned her CAT claim on appeal.       See Ngarurih v.
Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                                   2
Lin’s family planning claim to the Board for further proceedings

in light of our decision in Ai Hua Chen. 2

                 Next, we have reviewed the record and claims relevant

to Lin’s claim based on her Christian faith, and conclude that

the record evidence does not compel a ruling contrary to that of

the Board, and that substantial evidence supports the finding

that       Lin    did      not    establish       eligibility        for     asylum     and

withholding         of     removal       on   this     ground.         See     8    U.S.C.

§ 1252(b)(4)(B);           INS    v.     Elias-Zacarias,       502    U.S.     478,     481

(1992).      We therefore deny the petition for review in part with

respect to this claim.

                 Accordingly, we grant the petition for review in part

and    remand,      and    deny    the    petition     for   review    in     part.      We

dispense         with     oral    argument     because       the    facts     and     legal

contentions        are    adequately       presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                         PETITION GRANTED IN PART AND REMANDED;
                                                             AND DENIED IN PART




       2
       The Board’s further proceedings may include a review of
the   Immigration  Judge’s  determination   that  Lin’s  asylum
application is time-barred and that she failed to show that she
qualified   under  any   exception   to   the  one-year  filing
requirement. See 8 U.S.C. § 1158(a).



                                              3